Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J), rendered January 20, 2009, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
Defendant’s challenge to the legal sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). The evidence supported the inference that defendant and two other men assaulted the victim for the purpose of robbing him, and that defendant personally took the victim’s chain as part of the robbery (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). There is nothing to suggest that defendant was acting separately from the others.
*459Defendant’s claims that the court should have instructed the jury on circumstantial evidence and submitted the lesser included offense of petit larceny are both waived and unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find that the evidence did not warrant either charge.
We perceive no basis for reducing the sentence. Concur— Sweeny, J.P., Moskowitz, DeGrasse, Freedman and Richter, JJ.